Murphy, J. (dissenting).
Whether plaintiff be deemed an independent contractor or an agent, neither the mailing of the contract into this State nor plaintiff’s activities thereunder are sufficient to subject defendant to the jurisdiction of our courts. (Millner Co. v. Noudar, LDA, 24 A D 2d 326; Parke-Bernet Galleries v. Franklyn, 26 N Y 2d 13.) Accordingly, the order appealed from should be affirmed.
McGivern and Markewich, JJ., concur with McNally, J.; Murphy, J., dissents in an opinion, in which Stevens, P. J., concurs.
Order, Supreme Court, New York County, entered on November 30,1971, reversed, on the law, the plaintiff’s motion for summary judgment granted. Appellant shall recover of respondent $50 costs and disbursements of this appeal.